Citation Nr: 0317993	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-44 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to March 1970.

This matter initially came before the Board on appeal from a 
decision of the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for the veteran's cause of death.  Originally it 
was noted that new and material evidence had not been 
submitted to reopen the claim.  Thereafter, the RO did the 
claim on the merits and continued the denial.  

The Board twice remanded the case for further development in 
decisions of April 1998 and March 1999.  In a March 2001 
decision, the Board granted appellant's appeal to the extent 
that new and material evidence had been submitted and 
remanded the case for further development.  The RO completed 
the additional development to the extent possible, and 
returned the case to the Board for further review.  The 
appellant's representative submitted additional comments on 
the appellant's behalf in February 2003.

During the initial review, the Board noted that treatment 
records reviewed and referenced by the RO were not associated 
with the case file.  In March 2003, the Board directed that 
the records be obtained and associated with the case file.  
The records were associated with the case file in July 2003.  
As they have been the matter of RO review, further remand for 
review of these records is not needed.

A May 2002, supplemental statement of the case included an 
issue of entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  There 
appears to be no specific disagreement with the RO denial of 
this issue, it does not appear to have been specifically 
raised by the appellant, there appears no substantive appeal 
has been filed, and the veteran was working at the time of 
his death.  Accordingly, it does not appear that the Board 
has jurisdiction of this issue and the decision herein is 
restricted to the issue set forth on the title page.


FINDINGS OF FACT

1.  The veteran's active service included service in Vietnam 
from May 1969 to October 1969, where he was wounded in action 
and received the Purple Heart.

2.  The veteran was granted service connection for the 
residuals of his wounds in July 1970.  He lost his right eye, 
and had shrapnel wounds residuals affecting his right 
shoulder and arm, his right forearm, the right and left chest 
walls, the face and right forehead, and the right upper 
thigh.  A combined 80 percent rating was assigned from 
October 1970.

3.  The veteran filed a claim for service connection of post-
traumatic stress disorder (PTSD) in March 1991.  The claim 
was pending at the time of the veteran's death.  A VA 
psychiatric examination in April 1991 did not reveal PTSD.  
Recurrent major depression with psychotic features was the 
diagnosis.

4.  The veteran's service medical records (SMRs) are negative 
for any findings, complaints, or treatment, for any acquired 
mental disorder.

5.  The veteran's death in July 1991 was listed on the 
certificate of death as caused by self-inflicted gunshot 
wound to the head.  His death was ruled a suicide.

6.  There is no competent credible evidence to establish that 
the veteran had PTSD.

7.  The veteran had an acquired mental disorder of major 
depression, recurrent, with psychotic features, which 
manifested decades after the veteran's active service.  It is 
not shown by medical evidence to be related to service or 
service connected disability.

8.  There is no competent credible evidence to show that the 
veteran's acquired mental disorder of major depression, 
recurrent, with psychotic features, was caused or related to 
the veteran's military service.  No psychosis was shown 
within 1 year following service separation.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or a 
psychosis presumed to have been incurred in service, did not 
cause the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.307, 3.309 
(2002).

2.  A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a March 2001 decision, the Board remanded the 
case for compliance with the VCAA.  Pursuant to that remand, 
the RO, in a July 2001 letter, informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder.  In 
addition to informing the appellant of what evidence was 
required to establish entitlement, the appellant was informed 
of specific evidence which the RO had tried unsuccessfully to 
obtain.  The appellant was given the option of obtaining the 
evidence herself, or asking the RO again to attempt to obtain 
the records on her behalf.  Consent release forms were 
included for her use if she chose the latter.  Therefore, the 
RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regards to the duty to assist,  the VA has obtained the 
veteran's SMRs, all VA medical treatment records, and all 
obtainable private treatment records, and associated them 
with the claim file.  There are records which purportedly 
exist that the appellant and her representative identified 
and have not been obtained.  It was note in the last remand, 
that the appellant and her representative were welcome to 
obtain records that the RO had tried, but had been unable to 
obtain.  It was indicated that if no records were obtained, 
they would be viewed as unobtainable.  During remand, 
additional attempts were made to solicit an opinion and 
records from a Dr. I., who had entered an opinion.  No 
opinion was received, and the appellant's representative 
requested additional time to obtain available records.  
Additional time was granted by the RO and then the 
representative submitted additional argument on the issue.  
The case has then come to the Board without indication that 
any further records or opinions could be obtained.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

The veteran's service medical records reveal no complaints, 
findings, or diagnoses of any chronic acquired psychiatric 
disorder.  He sustained significant shrapnel injuries in 
combat.  He lost an eye, had right upper extremity 
impairment, bilateral chest impairment, right facial 
scarring, and right thigh disability.  After a temporary 
convalescence rating, a schedular combined 80 percent rating 
was assigned.

A VA examination was conducted in August 1970.  No pertinent 
psychiatric complaints or findings were recorded.  Likewise, 
other VA records in the 1970's show treatment for service 
connected disorders, without reference to psychiatric 
pathology.

In September 1984, pursuant to a petition by appellant, the 
Natchez County, Mississippi, Chancery Court, ordered the 
veteran's temporary commitment at a state hospital for mental 
evaluation after the veteran fired into the mobile home of a 
neighbor.  The initial psychological assessment reported to 
the Court that the veteran had paranoid ideation, and he 
represented a threat to himself and others.  The Court 
ordered the veteran's continued commitment for treatment.  
The clinical entries of his treatment while committed are 
unremarkable.  The primary entry reflects a decrease in the 
thorazine dosage as a result of his improvement.  The state 
hospital October 1984 Discharge Summary Report reflects a 
diagnosis of schizophreniform disorder, single episode, with 
a prognosis of guarded.  The veteran was prescribed 
thorazine, 100 milligrams, and was deemed released from 
commitment while on a two-week home pass.

Records associated with this admission, including the 
information provided by the appellant and an aunt of the 
veteran are also on file.  It was noted that the veteran had 
undergone a "complete personality change in the last three 
months."  It was noted that he had had pressure at work and 
had undergone a big change in the last three months.  It was 
reported that he thought people were against him, like 
organized crime because he knew too much.

The veteran was hospitalized at a VA facility from February 
26, 1991, to March 15, 1991.  He was treated for drug 
detoxification from prescription medication.  He was somewhat 
depressed but reported no auditory or visual hallucinations.  
His medication was changed during this hospitalization, and 
he reportedly did quite well.  He had reported a suicidal 
ideation at admission, but no plan.  He was discharged to his 
home, after good medication adjustment.  Poly substance abuse 
was the axis I diagnosis.

The veteran applied for service connection for PTSD in March 
1991.  He received a VA medical examination in April 1991.  
The veteran related his history of treatment for emotional 
problems in 1984 and his follow-up treatment until 1987 at 
Natchez Mental Health Center, when he started obtaining 
treatment from his family physician.  His family physician 
treated him with centrax.  The veteran related that, in 
February 1991, he was admitted to a VA medical facility 
because he was depressed and felt weak inside because of 
financial problems and trouble at work and the economy.  The 
veteran told the examiner he felt awfully anxious and 
depressed "just a little bit" but could not provide a 
reason for his feelings.  The veteran denied a history of 
hallucinations or homicide thoughts.  He admitted having 
thought of suicide but denied ever having attempted suicide, 
as well as recent plans for suicide.  He stated that his 
sleep and appetite are pretty good.  At the time of the 1991 
mental examination, he was married, the father of two 
children, had been self-employed for 20 years, and worked 40 
hours per week.  The veteran related that his work was 
becoming more difficult because of the absence of one eye.

The examiner observed the veteran to be well developed, well 
nourished, well groomed, and appropriately dressed, and 
cooperative.  There was no unusual motor activity.  There 
were no flight of ideas, looseness of associations, or speech 
impairment.  Mood was mildly depressed and affect blunted.  
The veteran denied current hallucinations and expressed no 
identifiable delusions.  He was precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall were good.  Abstracting ability was adequate and 
insight was limited.

The examiner noted that, although the veteran claimed PTSD, 
he did not give a history that satisfies the criteria for a 
diagnosis of PTSD.  The examiner concluded that the veteran 
reported a history consistent with apparent recurrent 
depression with psychotic features.  The examiner rendered an 
Axis I diagnosis of major depression, recurrent, with 
psychotic features.  The veteran committed suicide in July 
1991.

In a December 1995 letter, the veteran's pastor relates that 
he knew the veteran before and after his service in Vietnam.  
The pastor opined that the veteran's Vietnam experience 
severely wounded him, emotionally, and it impacted the 
veteran and those around him.  He encouraged the veteran to 
seek treatment.

The veteran's three sisters, in a December 1995 letter, 
described the veteran as quiet, stable, and hard working, 
prior to his military service.  They describe his return 
condition as reflecting more than his physical wounds, as 
evidenced by his nightmares prior to his marriage, from which 
they sometime awakened him.  They also related the veteran's 
mental deterioration prior to his involuntary commitment for 
mental treatment.

In a January 1996 letter, the veteran's widow described how 
the veteran complained of constant pain and discomfort and 
difficulty sleeping as a result of his wounds.  The veteran's 
widow opines that the veteran committed suicide because of 
his flashbacks.

The veteran's commercial landlord operated a business next 
door to the building he rented to the veteran.  The veteran's 
landlord related that he believed the Vietnam war totally 
disrupted the veteran's life, family, and associates.

In August 1998, a VA psychiatrist performed a review of the 
case file and the veteran's medical records.  The reviewer 
concluded that the veteran never met the minimum criteria for 
a diagnosis of PTSD, and observed that the veteran's 
admission from February 1991 to March 1991 was for substance 
abuse and depression, which was treated with the 
antidepressant, trazodone.  The examiner opined that, most 
likely, the appellant's diagnosis was depression with 
psychotic features with the psychotic symptoms in remission.  
The reviewer also opined that there is no documented evidence 
to lead to the conclusion that depression with psychotic 
features was in any way related to the veteran's military 
service.

J. W. I., M.D., then of the Family Medical Center of Natchez, 
Mississippi, in an undated letter, received in 1996, opined 
that the veteran had PTSD as a result of his service in 
Vietnam, and that the veteran's death was directly related to 
his wartime experience and PTSD.  Dr. I. offered no other 
information as to etiology.  Further attempts at information 
concerning the basis of the opinion or records showing 
treatment were unsuccessful. 

The RO, in a May 1999 letter, endeavored to obtain additional 
information from Dr. I. as to his opinion of the veteran's 
condition.  A medical records clerk for the Family Health 
Center of Natchez advised that there was no other information 
from Dr. I. on file.

In August 1999, a VA psychiatrist certified the credentials 
of the psychiatrists who reviewed the veteran's case file, 
and advised that he also reviewed the veteran's case file and 
opined that there was no new evidence which would necessitate 
another review of the appellant's case file.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).
The Board finds that the competent credible evidence of 
record shows that the veteran did not have service connected 
disability which contributed to his death.

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea,, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitation mental unsoundness be 
service connected.  The act of suicide or a bona fide attempt 
is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  38 C.F.R. § 3.302.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) as the 
governing criteria for diagnosing PTSD.  See also Cohen v. 
Brown, 10 Vet.App. 128 (1997).

There is no issue as to the verification of the veteran's in-
service stressors, as he received a Purple Heart during his 
service in Vietnam.  38 C.F.R. § 3.304(f)(1) (2002).  The 
missing element is any linkage of the veteran's in-service 
stressors with his diagnosed acquired mental disorder.  At 
least two VA certified psychiatrists opined that the veteran 
did not meet established criteria for a diagnosis of PTSD.  
Further, the VA psychiatrists also opined that the acquired 
mental disorder of major depression, recurrent, with 
psychotic features, with which the veteran was diagnosed, was 
in no way related to his military service.

The Board notes Dr. I.'s opinion.  The credibility and 
materiality of his opinion was presumed for purposes of 
determining whether new and material evidence was submitted 
to reopen the appellant's finally denied claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  That decision having been 
made, Dr. I.'s opinion now must be tested for weight and 
materiality as is the other evidence of record.  Id.  Having 
done so, the Board finds the opinion to have little if any 
materiality.  He provided no basis or rationale whatever for 
his diagnosis and his opinion linking his "diagnosis" of 
PTSD to the veteran's military service.  This is true, 
especially as such effort has been undertaken to obtain 
further evidence or clarification from Dr. I.  No basis for 
the opinion is on file.  The medical findings that he may 
have used are not available.  The other evidence on file 
contraindicates that the veteran ever had PTSD.

Furthermore, certified VA psychiatrists reviewed the case 
file and based their opinion thereon.  Accordingly, the Board 
finds their opinion more persuasive on the issue.  See 
Winsett v. West, 11 Vet.App. 420, 424-25 (1998).  It was 
there conclusion that there was no evidence of PTSD.  
Further, it was indicated that the psychiatric disorder that 
was found was unrelated to service.  This seems consistent 
with the contemporaneous evidence of record.  Specifically, 
when seen in 1984, it was noted that he had undergone the 
recent onset of abnormal psychiatric symptoms.  There was no 
history given relating problems since service.  He was not 
complaining about Vietnam soldiers, but rather organized 
crime.  There is nothing to suggest in the 1984 records that 
the onset of the problems was any way related to service.

The lay statements submitted by the veteran's family members, 
pastor, and associate, are relevant as to the symptoms which 
he exhibited, but they are not material on the issue of the 
veteran's medical diagnosis.  Lay persons are not qualified 
to render an opinion on matters which require medical 
knowledge, such as the underlying condition causing the 
symptoms they may have observed, or the cause of death in a 
particular case.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Again, it 
is emphasized that the more recent history is not consistent 
with the history provided at the time of the 1984 treatment.  
This is significant as the 1984 history was offered in an 
attempt to treat and improve the veteran.  Then a history of 
recent onset was noted.

The preponderance of the evidence shows that the veteran did 
not have PTSD.  38 C.F.R. § 4.125 (2002); Cohen v. Brown, 
supra.  Further, the preponderance of the evidence also shows 
that the veteran's acquired mental disorder was not related 
to his military service.  Therefore, the preponderance of the 
evidence is against the granting of service connection.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).  In light of the fact that the veteran's 
acquired mental disorder was not a service connected 
condition, a service connected condition did not cause the 
veteran's death.  38 C.F.R. § 3.312 (2002).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

